DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11, 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites the limitation "the query instruction” and “the corresponding repository command” in lines 11-12. There is insufficient antecedent basis for this limitation in the claim.
Independent claim 11 recite the limitation "the respective connector”, “the accessed repository”, “the query instruction”, “the corresponding repository command” in lines 6-7. There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-11, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chow (US 2002/0129145 A1), hereinafter “Chow”.

As per claim 1, Chow teaches a method for accessing data in fact tables comprising:
“receiving a query plan, the query plan indicative of data repositories interrogated by query instructions in the query plan” at [0030]-[0031];
(Chow teaches receiving a query execution plan comprising a plurality of subqueries, each subquery identifies the data sources that are used to supply data which are responsive to the internal query as well as the agent 14 that is designed to access those identified data sources) 
“establishing, for each data repository of a plurality of data repositories interrogated by the query plan, a connector based on commands for accessing each data repository,” at [0031]-[0032] and Figs. 5-7B;
(Chow teaches for each subquery, the aggregation server 12 determines if the subquery can be executed with a set of agents. Each agent (i.e., “connector”) has a corresponding agent capability file, the corresponding agent capability file for each relevant agent is checked to determine if that particular agent is capable of returning the data specified by the associated subquery)
“the connector specific to the accessed repository for associating a query instruction from the query plan with a corresponding repository command for accessing the data repository” at [0032]-[0034];
(Chow teaches at [0021] that each agent is designed to communicate with a specific group of data sources 16 to retrieve and integrate the desired or request data. Chow teaches at [0032]-[0034] that if it is determined that a relevant agent is capable of participating in executing the associated subquery, the associated subquery is then formatted appropriately into an agent request and transmitted to the relevant agent for execution. Upon receiving the agent requests which embody the subquery, each of the relevant agents then identifies a query mapping file which corresponds to the received agent request. The query mapping file is used to map information between data in a desired format and native data retrieved from the data sources pursuant to the subquery. The query mapping file also includes information on how to connect to a data source thereby allowing the relevant agent to access the data source (i.e., “corresponding repository command for accessing the data repository”))
“the query plan includes a plurality of subqueries, each subquery in the plurality of subqueries accessing at least one data repository using a mapping of, for each data repository, query instructions to repository commands called for by the subqueries” at [0030]-[0034].
(Chow teaches the aggregate server 12 generates a subquery. For each internal query, one or more subqueries may be generated. Each subquery identifies the data sources that are used to supply data which are responsive to the internal query as well as the agent 14 that are designed to access those identified data source. If it is determined that a relevant agent is capable of participating in executing the associated subquery, the associated subquery is then formatted appropriately into an agent request and transmitted to the relevant agent for execution. Upon receiving the agent requests which embody the subquery, each of the relevant agents then identifies a query mapping file which corresponds to the received agent request. The query mapping file is used to map information between data in a desired format and native data retrieved from the data sources pursuant to the subquery. The query mapping file also includes information on how to connect to a data source thereby allowing the relevant agent to access the data source (i.e., “corresponding repository command for accessing the data repository”) 
“isolating, for each established connector, query instructions and associated repository commands from the query instructions and associated repository commands of the other connectors established for the plurality of data repository” at [0032]-[0035] and Figs. 1-2.
(Chow teaches for each subquery embodied in a set of agent request, data which is responsive to the subquery is retrieved by the set of relevant agents from the relevant data sources. Each agent then performs join operation on the retrieved data and encodes the joins data in the appropriate format for delivery to the aggregation server)
“each subquery in the plurality of subqueries includes at least one query instruction, and identifying, for the query instruction, a corresponding repository command for accessing the data repository” at [0032]-[0035] and Figs. 7a-b.
(Chow teaches the aggregation server 12 encodes the associated subquery into the agent request in XML format (i.e., “query instruction”) and forwards it to the relevant agents via the Internet. Upon receiving the agent request which embody the subquery, each of the relevant agents then identifies a query mapping file which corresponds to the received agent request. The query mapping file is used to map information between data in a desired format and native data retrieved from data sources pursuant to the subquery. Furthermore, the query mapping file also includes information on how to connect data sources (i.e., “corresponding repository command”) thereby allowing the relevant agent to access the data source. For example, one data source to be accessed may be a database and another data source may be an application which communicates via an application programing interface. Each of the different data sources therefore having a corresponding command for accessing the data source, such as database command for accessing a database and API command for accessing an application. For each subquery, data which is responsive to the subquery is retrieved by the set of relevant agents from the relevant data sources)

As per claim 4, Chow teaches the method of claim 1, wherein “the data repository includes one or more fact tables, the fact tables responsive to the repository commands for retrieving data items stored in the fact table for satisfying the subquery accessing the data repository” at [0038]-[0040].

As per claim 5, Chow teaches the method of claim 1, further comprising “generating the query plan by: generating a set of subqueries based on dependencies between data items sought by the query and an ordering of query operations; and ordering the generated subqueries in the query plan for defining a sequence and dependence between the generated subqueries” at [0038]-[0040].

As per claim 6, Chow teaches the method of claim 1, further comprising “invoking the connector from a subquery of the plurality of subqueries; accessing code or libraries for execution of the repository commands; and instantiating a set of instructions based on the accessed code or libraries for performing the repository commands in a noninterfering manner with other invoked connectors” at [0030]-[0035].

As per claim 7, Chow teaches the method of claim 1, further comprising “registering the connectors by: receiving an identification of the connectors required by the subqueries called for by the query plan; identifying a storage location for access by each of the connectors; and loading, prior to execution for a query plan, the connectors for accessing the respective identified storage location” at [0030]-[0035] and Figs. 5-7.

As per claim 8, Chow teaches the method of claim 1, further comprising “rendering a textual representation of the repository command identified from the query instruction” at [0030]-[0035] and Figs. 5-7.

As per claim 9, Chow teaches the method of claim 1, wherein further comprising “mapping the query instruction from the subquery to a repository instruction recognized by the data repository” at [0030]-[0035] and Figs. 5-7.

As per claim 10, Chow teaches the method of claim 9, wherein “the mapping further comprising “launching an executable set of instructions for performing the subquery” at [0030]-[0035] and Figs. 5-7.

As per claim 17, Chow teaches the method of claim 1, further comprising “establishing the connector based on a set of query instructions defining the subqueries and a corresponding set of repository commands specific to a data repository of the plurality of data repositories” at [0032]-[0035] and Figs. 7a-b.

Claims 11, 14-16 recite similar limitations as in claims 1, 4-10 and are therefore rejected by the same reasons.








Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
Regarding claim 1, Applicant argued that Chow does not teach “the connector is specific to the accessed repository of the plurality of data repositories”, because “neither can the query request files anticipate the claimed connector because each query request file derives from the query, not a specific data store 16”.  On the contrary, the Office Action mapped the Agent 14, not the “agent capability file”, to the claimed “connector”, Chow teaches at [0021] and Fig.  that each agent is designed to communicate with a specific group of data sources 16 to retrieve and integrate the desired or request data. Therefore, each of the agent/connector 14a, 14b, 14c is specific group of data source 16, as shown at Chow’s Fig. 1 reproduced below.

    PNG
    media_image1.png
    838
    823
    media_image1.png
    Greyscale

Applicant further argued that “Chow makes no mapping to repository commands because the subquery is not specific to a particular repository, hence cannot map a repository specific command”. On the contrary, Chow teaches at [0030]-[0034] the aggregate server 12 generates a subquery. For each internal query, one or more subqueries may be generated. Each subquery identifies the data sources that are used to supply data which are responsive to the internal query as well as the agent 14 that are designed to access those identified data source. If it is determined that a relevant agent is capable of participating in executing the associated subquery, the associated subquery is then formatted appropriately into an agent request and transmitted to the relevant agent for execution. Upon receiving the agent requests which embody the subquery, each of the relevant agents then identifies a query mapping file which corresponds to the received agent request. The query mapping file is used to map information between data in a desired format and native data retrieved from the data sources pursuant to the subquery. The query mapping file also includes information on how to connect to a data source thereby allowing the relevant agent to access the data source (i.e., “corresponding repository command for accessing the data repository”)

Applicant further argued that Chow “does not show, teach or disclose repository specific mapping or commands, nor the connectors that perform such repository mapping.  On the contrary, Chow teaches at [0032]-[0035] and Figs. 7a-b the aggregation server 12 encodes the associated subquery into the agent request in XML format (i.e., “query instruction”) and forwards it to the relevant agents via the Internet. Upon receiving the agent request which embody the subquery, each of the relevant agents (i.e., “connectors”) then identifies a query mapping file which corresponds to the received agent request. The query mapping file is used to map information between data in a desired format and native data retrieved from data sources pursuant to the subquery. Furthermore, the query mapping file also includes information on how to connect data sources (i.e., “corresponding repository command”) thereby allowing the relevant agent to access the data source. For example, one data source to be accessed may be a database and another data source may be an application which communicates via an application programing interface. Each of the different data sources therefore having a corresponding command for accessing the data source, such as database command for accessing a database and API command for accessing an application. For each subquery, data which is responsive to the subquery is retrieved by the set of relevant agents from the relevant data sources.

	In light of the foregoing arguments, the 35 U.S.C 102 rejection is hereby sustained.








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
December 1, 2022